Citation Nr: 1432101	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-16 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the hands and feet, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to October 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing on November 29, 2012.  On the date of the hearing the Veteran's attorney requested a continuance of the hearing as the Veteran was ill.  The Board finds that the Veteran has shown good cause to have his hearing rescheduled.  See 38 C.F.R. § 20.702(c)(2).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or video conference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing. See 38 C.F.R. § 20.704(b) (2013). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



